Citation Nr: 0900019	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  05-17 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for migraine headaches. 

2.  Entitlement to service connection for a left elbow 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
right elbow.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right foot injury.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back strain.

6.  Entitlement to restoration of a 20 percent rating for 
weakness of the left anterior tibial muscle (muscle group 
XII) from April 1, 2005.

7.  Entitlement to restoration of a 10 percent rating for 
weakness of the left hamstring muscle (muscle group XIII) 
from April 1, 2005.

8.  Entitlement to a disability rating higher than 10 percent 
for residuals of an injury to the left calcaneal with 
arthritis of the left ankle. 

9.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to August 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  several rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which adjudicated the issues 
on appeal.

The veteran testified at a hearing held before the 
undersigned Veterans Law Judge in October 2007.  A transcript 
of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran's migraine headaches had their onset in 
service.

2.  The veteran's left elbow disorder was first diagnosed 
many years after service and has not been linked by competent 
medical evidence to service.

3.  An unappealed June 2002 rating decision denied service 
connection for arthritis of the right elbow on the basis that 
there was no evidence of arthritis in service.

4.  The additional evidence received since the June 2002 
rating decision shows that the veteran was diagnosed with 
arthritis in his right elbow many years after service, which 
has not been medically linked to service.  

5.  The unappealed June 2002 rating decision also denied 
service connection for residuals of a right foot injury on 
the basis that no medical evidence showed that an in-service 
injury to his right foot in 1981 caused a chronic residual 
disability.

6.  The additional evidence received since the June 2002 
rating decision still does not suggest the veteran has a 
right foot disorder as a result of the 1981 injury, or any 
other incident in service.  

7.  The unappealed June 2002 rating decision also denied 
service connection for a low back strain on the basis that 
there was no evidence that his low back strain was related to 
service.  

8.  The additional evidence received since the June 2002 
rating decision still does not suggest the veteran has a low 
back strain, or any other low back disability, related to 
service.  

9.  Findings from VA examinations in August 2004 and February 
2007 show full strength and no impairment concerning the 
veteran's hamstring and left anterior tibial muscles.

10.  The veteran's left ankle exhibits dorsiflexion of 20 
degrees and plantar flexion of 40 degrees.

11.  During his hearing the veteran indicated that he wished 
to withdraw his appeal of the denial of his TDIU claim.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the 
veteran's migraine headaches were incurred in service.  38 
U.S.C.A §§ 1131, 5107 (West Supp. 2005); 38 C.F.R. §§  3.102, 
3.303 (2008).

2.  A left elbow disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West Supp. 2005); 38 C.F.R. 
§ 3.303, 3.304 (2008).

3.  The June 2002 rating decision which denied service 
connection for arthritis of the right elbow, residuals of a 
right foot injury, and a low back strain is final.  38 
U.S.C.A. § 7105 (West Supp. 2005); 38 C.F.R. §§ 20.302, 
20.1103 (2008).

4.  The additional evidence submitted since the June 2002 
rating decision is not new and material, and the claims for 
service connection for arthritis of the right elbow, 
residuals of a right foot injury, and a low back strain are 
not reopened.  38 U.S.C.A. § 5108 (West Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156, 3.159 (2008).

5.  The criteria for restoration of a 20 percent rating for 
weakness of the left anterior tibial muscle have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.105(e),(i), 3.344(c), 4.56, 4.73, Diagnostic Code 
5312 (2008).

6.  The criteria for restoration of a 10 percent rating for 
weakness of the left hamstring muscle have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.105(e),(i), 3.344(c), 4.1, 4.10, 4.115a, 4.56, 4.73, 
Diagnostic Code 5313 (2008).

7.  The criteria have not been met for a disability rating 
higher than 10 percent for residuals of an injury to the left 
calcaneal with arthritis of the left ankle.  38 U.S.C.A. § 
1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5271 (2008).

8.  The criteria for a withdrawal of the veteran's 
substantive appeal on the issue of entitlement to a TDIU have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the issues on appeal, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or a supplemental SOC 
(SSOC), such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, VA adjudicators 
are required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  VA's Office of General Counsel issued informal 
guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

For an increased-rating claim, section 5103(a) requires, at a 
minimum that VA notify the claimant that, to substantiate the 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or 
increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

In addition, the VCAA notice requirements apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection 
is granted.  Id. at 486.  

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error nonprejudicial.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
April 2004, November 2004, December 2005, and March 2006.  
These letters informed him of the evidence required to 
substantiate his claims and of his and VA's respective 
responsibilities in obtaining supporting evidence.  The April 
2004 letter complies with the Court's holding in Kent, supra, 
in that it included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection for arthritis of the right elbow, residuals of a 
right foot injury, and a low back strain, and information 
concerning why these claims were previously denied by the RO 
in June 2002.  Consequently, the Board finds that adequate 
notice has been provided, as the veteran was informed of what 
evidence was necessary to substantiate the elements required 
to establish these claims for service connections which were 
found insufficient in the previous denial.  

With respect to the veteran's increased-rating claim, the 
Board acknowledges that the notice letters do not appear to 
strictly comply with the Court's holding in Vazquez, supra; 
however, the Board finds that the veteran is not prejudiced 
by this.  It is important to keep in mind that he is 
represented by Disabled American Veterans, which the Board 
presumes has a comprehensive knowledge of VA laws and 
regulations, including those contained in Part 4, the 
Schedule for Rating Disabilities, contained in Title 38 of 
the Code of Federal Regulations.  In addition, the veteran 
and his representative were provided copies of the rating 
decision at issue on appeal, a SOC, and several SSOCs, all of 
which combined to inform him of the evidence considered, a 
summary of adjudicative actions, all pertinent laws and 
regulations, including the criteria for evaluation of his 
left ankle disability.  All of this demonstrates actual 
knowledge on the part of the veteran and his representative 
of the information to be included in the more detailed notice 
contemplated by the Court.  As such, the Board finds that the 
veteran is not prejudiced based on this demonstrated actual 
knowledge of the type evidence needed to support his 
increased-rating claim.

With respect to the rating reductions for the veteran's 
muscle injuries involving muscle groups XII and XIII, the 
Board points out that the procedural framework and safeguards 
set forth in 38 C.F.R. § 3.105(e) governing rating reductions 
were explained to veteran in adequate detail in a November 
2004 letter prior to the rating reduction in January 2005, 
and he was provided sufficient opportunity to present 
additional argument and evidence in opposition to the 
reduction.

The Board also finds that VA fulfilled its duty to assist the 
veteran by obtaining all relevant evidence in support of his 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R.            § 3.159.  
VA has made all necessary attempts to obtain all relevant 
medical and other records identified by the veteran and his 
representative.  The veteran was afforded a VA examination in 
August 2004 to determine the nature and severity of his 
service-connected residuals of an injury to the left 
calcaneal with arthritis of the left ankle.  See, e.g., 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Hence, that claim 
has been fully developed.

With respect to the claim for service connection for a left 
elbow disorder, the Board finds that a VA examination in not 
necessary to determine whether this disability is related to 
service, since the record shows no evidence of a left elbow 
disorder until many years after service.  Hence, the 
standards outlined in the Court's decision in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), have not been met, which 
requires evidence of an event, injury, or disease to have 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies.  Instead, there is only the veteran's 
unsubstantiated allegation that his current left elbow 
disorder is related to service.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004).  

With respect to the issues of whether new and material 
evidence has been submitted to reopen claims for service 
connection for arthritis of the right elbow, residuals of a 
right foot injury, and a low back strain, the VCAA appears to 
have left intact the requirement that a veteran present new 
and material evidence to reopen a final decision under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of the claim.  See 38 U.S.C.A. § 5103A(f); see also 
Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 
2003).  Accordingly, the Board finds that no further action 
is necessary to meet the requirements of the VCAA or the 
Court.

II.  Service Connection For Migraine Headaches

The veteran is seeking service connection for migraine 
headaches.  Service connection may be established by showing 
that a current disability is the result of a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran testified at his October 2007 hearing that he has 
continually suffered from migraine headaches since service.  
He claims that they were initially misdiagnosed as vascular 
and tension headaches in service until properly diagnosed as 
migraine headaches many years later.  For the reason set 
forth below, the Board finds that the evidence is in relative 
equipoise - i.e., about evenly balanced for and against his 
claim.  Therefore, the Board will resolve all reasonable 
doubt in the veteran's favor and grant the claim.

The veteran's service treatment records show that he was seen 
on numerous occasions for severe headaches.  He was initially 
seen in May 1980 for a four-day history of headaches and 
blurred vision.  In October 1980, he continued to report 
headaches with occasional dizziness, stating the he had 
experienced approximately two to four headaches a month since 
May 1980, with associated nausea and vomiting.  When seen in 
1981, the veteran reported a one-year history of severe 
headaches.  The diagnostic impression was probable macular 
and vascular component headaches.  The veteran was last 
treated in service for headaches in August 1981, at which 
time they were diagnosed as tension headaches.  At his 
separation physical in June 1983, however, the veteran 
checked the box for "no" when asked about "frequent or 
severe headaches."  However, this does not negate the fact 
that he indeed experienced frequent and severe headaches 
while on active duty, as his service treatment records 
clearly show.  Thus, the service medical records support his 
claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).

Evidence against the claim involves post-service medical 
records which note that his first documented complaints of 
headaches were approximately sixteen years after his military 
service had ended.  At that time, in February 1999, the 
veteran reported pain in his neck and head after being 
involved in a motor vehicle accident.  This intercurrent 
injury as well as the sixteen-year lapse between the 
veteran's separation from active duty in 1983 and the first 
documented complaints of headaches provides evidence against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).  

Nevertheless, the veteran testified at his hearing that he 
experienced persistent headaches since first being treated in 
service but that he did not seek medical treatment until 
years later.  Since the veteran is indeed competent to 
testify as to the observable aspects of headaches, as it is a 
diagnosis based on purely subjective complaints, the Board 
may accept his statements in this regard.  Indeed, in Barr v. 
Nicholson, 21 Vet. App. 303, 305 (2007), the Court held that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  Id.  The Board 
finds the veteran's statements and testimony concerning the 
presence and date of onset of his headaches to be credible, 
thereby providing highly probative evidence in support of his 
claim.  

In light of the veteran's complaints of severe and frequent 
headaches in service, the sixteen-year period after service 
in which there are no documented complaints of headaches, and 
the veteran's statements that he has suffered from chronic 
headaches since service, the issue of whether the veteran's 
migraine headaches had their onset in service is in relative 
equipoise, i.e., about evenly balanced for and against his 
claim.  In these situations, the veteran is given the benefit 
of the doubt.  Consequently, resolving all reasonable doubt 
in the veteran's favor, the Board finds that the veteran's 
migraine headaches were incurred in service.  38 C.F.R. § 
3.102.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), 
citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the 
"benefit- of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).  As such, the Board will grant this appeal.

III.  Service Connection For a Left Elbow Disorder

The veteran claims that he has a left elbow disorder as a 
result of an injury he sustained while on active duty.  His 
service treatment records, however, make no reference to any 
such injury or any problems associated with his left elbow.  
Thus, the service treatment records provide compelling 
evidence against the claim.  See Struck, supra. 

There is also no evidence of arthritis involving the 
veteran's left elbow within one year of his separation from 
active duty.  This is important because arthritis is 
considered a chronic disease and, therefore, may be presumed 
to have been incurred in or aggravated by service if manifest 
to a compensable degree (10 percent) within one year of 
discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2008).  
Since arthritis of the left elbow was not present within one 
year of his separation from active duty, the presumption does 
not apply in this case. 

In fact, the evidence shows that the veteran was first 
diagnosed with a left elbow disorder many years after 
service.  The veteran was first diagnosed with early 
degenerative arthritis in his left elbow when seen at 
Goldsboro Orthopedic Associates in January 2004, 
approximately twenty years after his military service had 
ended.  This lengthy gap between service and the first 
documented evidence of arthritis provides highly probative 
evidence against his claim.  See Maxson, 230 F.3d at 1333 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).

The Board also emphasizes that none of the medical records in 
the claims file includes a medical opinion concerning the 
etiology or date of onset of the veteran's arthritis of the 
left elbow.  In other words, these records do not include a 
medical opinion relating the veteran's left elbow disorder to 
service, thereby providing further evidence against the 
claim.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  Instead, the record shows that the veteran was 
involved in numerous motor vehicle accidents with subsequent 
complaints of multiple joint pain, which may or may not be 
the cause of his arthritis.  In any event, however, both the 
service and post-service treatment records provide compelling 
evidence against his claim that it is related to service. 

In addition to the medical evidence, the Board has also 
considered the veteran's own lay statements in support of his 
claim, including testimony presented at his October 2007 
hearing.  While he may well believe that his left elbow 
disorder is related to service, as a layperson without any 
medical training and expertise, the veteran is simply not 
qualified to render a medical opinion in this regard.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are not 
competent to render medical opinions).  The veteran is 
competent to comment on his symptoms, but not the cause.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a left elbow disorder.  As such, there 
is no reasonable doubt to resolve in the veteran's favor, and 
his claim must be denied.  38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


IV.  Whether New and Material Evidence Has Been 
Submitted to Reopen a Claim for Service Connection 
for Arthritis of the Right Elbow

The veteran is also seeking service connection for arthritis 
of the right elbow.  However, the Board must first determine 
whether new and material evidence has been submitted to 
reopen his claim since an unappealed, and therefore final, 
rating decision denied this claim in June 2002.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

In a June 2002 rating decision, the RO denied service 
connection for arthritis of the right elbow on the basis that 
the evidence failed to show that any current right elbow 
condition was related to service.  The RO focused on the fact 
that, although the veteran fell and injured his right elbow 
in September 1982, while on active duty, X-rays were 
negative.  The evidence at that time also included a January 
2001 report from Dr. R.M., which noted the veteran's 
complaints of persistent pain near the right medial 
epicondyle.  But Dr. R.M. did not attribute the veteran's 
pain to his military service.  

In June 2002, therefore, the RO denied the veteran's claim on 
the basis that there was simply no medical evidence that the 
arthritis in this right elbow was related to service.  The 
veteran was notified of the June 2002 rating decision and of 
his appellate rights in a letter dated later that same month.  
But since he did not seek appellate review within one year of 
notification, that decision became final and binding on him 
based on the evidence then of record and is not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
7105(c); see also 38 C.F.R.           §§ 20.302, 20.1103.

In April 2004, the veteran attempted to reopen his claim for 
service connection for arthritis of the right elbow.  Under 
VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of 
that claim.  See 38 U.S.C.A. § 5108.  When a claim to reopen 
is presented, a two-step analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim. 38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all the evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winter v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id at 284.

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the June 
2002 rating decision.  Since that decision, the veteran has 
submitted both VA and private medical records showing 
treatment for right elbow pain since 2004, with arthritis of 
the right elbow listed as a diagnosis in records from 
Goldsboro Orthopedic Associates at that time.  

These records are "new" in that they did not exist at the 
time of the most recent final June 2002 rating decision.   
However, since none of these records indicates that the 
veteran's arthritis of the right elbow had its onset either 
in service or during the one year presumptive period after 
service, they are not material to the central issue in this 
case.  In other words, these newly submitted medical records 
neither relate to an unestablished fact necessary to 
substantiate the claim nor raise a reasonable possibility of 
substantiating the claim.  Thus, the medical records 
submitted since the June 2002 rating decision cannot serve as 
grounds for reopening the claim.  See 38 C.F.R. § 3.156.

In addition to the newly submitted medical evidence, the 
Board has also considered the veteran's own lay statements in 
support of his claim, including testimony presented at his 
October 2007 hearing.  However, the Board emphasizes that 
statements provided by the veteran are not material within 
the meaning of 38 C.F.R. § 3.156.  In Moray v. Brown, 5 Vet. 
App. 211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.

As a whole, the evidence received since the June 2002 rating 
decision, when viewed either alone or in light of all of the 
evidence of record, is not new and material.  Therefore, the 
June 2002 rating decision remains final and the appeal is 
denied.  To reopen his claim, the veteran needs to submit 
medical evidence showing that the arthritis in his right 
elbow is somehow related to service.

V.  Whether New and Material Evidence Has Been 
Submitted to Reopen a Claim for Service Connection 
for Residuals of a Right Foot Injury

The veteran is also seeking service connection for residuals 
of a right foot injury. Before addressing this claim on the 
merits, however, the Board must again determine whether new 
and material evidence has been submitted since the final June 
2002 rating decision that denied service connection for this 
claimed disability.  Barnett, 83 F.3d at 1383-84.

The RO initially denied service connection for residuals of a 
right foot injury in a September 1998 rating decision.  The 
evidence at that time included the veteran's service 
treatment records, which showed treatment in January 1981 for 
a contusion of the third and fourth toes after a trailer fell 
on his right foot.  X-rays of the right foot were normal.  
This condition apparently resolved, as his separation 
physical made no reference to right foot problems.  The 
evidence at that time also included a July 1998 VA 
examination report, which listed a diagnosis of "History of 
fracture, old, healed, metatarsal, right foot, symptomatic."  
However, no objective findings were reported, and X-rays 
showed only bony spurs.  In light of these findings, the RO 
in September 1998 denied the veteran's claim for service 
connection for residuals of a right foot injury on the basis 
that there was no medical evidence of any chronic residuals 
from his in-service right foot injury.  

In light of the VCAA, the RO reconsidered the veteran's claim 
in the June 2002 rating decision.  The RO continued to deny 
the claim, however, as there was still no evidence that he 
had a right foot disorder related to the 1981 injury, or any 
other incident in service.  In fact, the medical evidence 
submitted after the September 1998 rating decision made no 
reference to the veteran's right foot other than a skin 
condition which is not an issue on appeal.  Since the veteran 
did not appeal the June 2002 decision, it is final and not 
subject to revision upon the same factual basis.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  The veteran must 
therefore present new and material evidence to reopen this 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In April 2004, the veteran attempted to reopen his claim for 
service connection for residuals of a right foot injury.  
Evidence submitted since the June 2002 rating decision 
includes numerous VA and private treatment records, none of 
which indicates that his current right foot disorder is 
related to service.  In this regard, VA treatment records 
show that he was seen in August 2006 for right foot pain, but 
that X-rays were entirely normal.  Additional records show 
treatment for bilateral foot pain, with X-rays evidence of 
bone spurs of the talo-navicular joint bilaterally.  However, 
none of these records indicates that these findings are in 
any way related to service.  

Thus, the newly submitted evidence, by itself or in 
connection with evidence already in the file, does not relate 
to an unestablished fact necessary to substantiate this claim 
for service connection for residuals of a right foot injury.  
See 38 C.F.R.  § 3.156.  The only other evidence includes the 
veteran's lay statements in support of his claim, but, as 
already mentioned, lay statements are not considered material 
within the meaning of 38 C.F.R. § 3.156.  See Moray, 5 Vet. 
App. at 214.   

In conclusion, the Board finds that the evidence received 
since the June 2002 rating decision, when viewed either alone 
or in light of all of the evidence of record, is not new and 
material with respect to the veteran's claim of entitlement 
to service connection for residuals of a right foot injury.  
Accordingly, the June 2002 rating decision remains final and 
the appeal is denied.

VI.  Whether New and Material Evidence Has Been 
Submitted to Reopen a Claim For Service Connection For 
Residuals of a Low Back Strain

The veteran is seeking service connection for a low back 
strain.  But before addressing this claim on the merits, the 
Board must once again make the initial determination as to 
whether new and material evidence has been submitted since 
the final June 2002 rating decision which also denied this 
claim.  Barnett, 83 F.3d at 1383-84.

In June 2002, the RO denied service connection for a low back 
strain on the basis that this condition was unrelated to the 
veteran's military service.  The RO pointed out that the 
service treatment records showed treatment for low back pain 
on several occasions in 1980 and 1981, but that the pain 
apparently resolved with no residual back disability shown.  
VA treatment records after service then noted the veteran's 
complaints of back pain following numerous motor vehicle 
accidents.  The RO, in June 2002, therefore denied service 
connection for a low back strain since there was no medical 
evidence relating this disability to service, which appeared 
to be due to intercurrent injuries after service.

Since the veteran did not appeal the RO's denial within one 
year of notification, that decision is final and may not be 
reconsidered unless new and material evidence has been 
submitted to reopen the claim.  See 38 U.S.C.A. § 7105(c); 
see also 38 C.F.R. §§ 20.302, 20.1103.  But after carefully 
reviewing the numerous VA and private treatment records 
submitted since that decision, the Board notes that none of 
these records indicates that the veteran has a low back 
disability related to service.  

These newly submitted records show that the veteran was 
diagnosed with myalgias involving his lower back following a 
motor vehicle accident in February 1997, many years after his 
military service had ended.  A September 2001 VA outpatient 
treatment record lists a diagnosis of minimal degenerative 
narrowing of the L5-S1 disc space, which appears to be a new 
diagnosis.  However, MRIs performed in December 2006 and 
March 2007 both show a normal lumbar spine.  Thus, it is 
unclear whether the veteran actually has a current low back 
disability.  Regardless, however, none of the medical records 
submitted since the final June 2002 rating decision indicates 
that any of these potential findings are related to service.  

In other words, the evidence received since the June 2002 
rating decision, when viewed either alone or in light of all 
of the evidence of record, is not new and material with 
respect to the veteran's claim for service connection for a 
low back strain.  Unfortunately, the veteran's own statements 
are not considered material within the meaning of 38 C.F.R. § 
3.156.  Moray, 5 Vet. App. at 213-14.  Hence, the June 2002 
rating decision remains final and the appeal is denied.

VII.  Entitlement to Restoration of the 10 Percent and 
20 Percent Ratings for Left Hamstring and Left Anterior 
Tibial Muscle Injuries, Respectively

The veteran sustained injuries to his left hamstring and left 
anterior tibial muscles while playing sports in service.  
Consequently, in a September 1998 rating decision, the RO 
granted service connection for weakness of the left hamstring 
muscle (muscle group XIII), assigning a 10 percent rating, 
and service connection for weakness of the left anterior 
tibial muscle (muscle group XII), assigning a 20 percent 
rating.  Both ratings were effective from February 1998, and 
based on findings contained in a July 1998 VA examination 
report.

Following a VA examination in August 2004, the RO issued a 
rating decision in October 2004 in which it proposed to 
reduce both ratings to the noncompensable (zero percent) 
level.  In a November 2004 letter, the RO notified the 
veteran that he had a right to a personal hearing and had 60 
days to submit additional evidence.  The RO therefore 
complied with the provisions of 38 C.F.R. § 3.105(e).  The 
veteran responded by submitting a letter in which he 
disagreed with the proposed reductions.  He also testified at 
an October 2007 hearing before the undersigned Veterans Law 
Judge.  A January 2005 rating decision effectuated both 
proposed reductions, assigning a noncompensable ratings for 
each muscle injury from April 1, 2005.  The veteran appealed 
both reductions.  Therefore, the Board must decide whether 
the reductions were proper. 

There is no question that a disability rating may be reduced.  
However, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  In Brown v. Brown, 5 
Vet. App. 413, 420 (1993), the Court has interpreted the 
provisions of 38 C.F.R. § 4.13 to require that in any rating 
reduction case it must be ascertained, based upon a review of 
the entire recorded history of the disorder, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  In addition, 38 C.F.R. §§ 
4.2 and 4.10 provide that in any rating reduction case, not 
only must it be determined that an improvement in a 
disability has actually occurred, but also that improvement 
in a disability actually reflects improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.

The provisions of 38 C.F.R. § 3.344 also establish that there 
must be improvement before an evaluation is reduced.  Where a 
rating has been in effect for greater than five years, as in 
this case, it is essential that the entire record of 
examinations and the medical-industrial history be reviewed 
to ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Moreover, though material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a)(c).  The burden of 
proof is on VA to establish that a reduction is warranted by 
a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. 
App. 320 (1995).

In Kitchens, 7 Vet. App. at 324, the Court stated "[i]n 
order for the VA to reduce certain service-connected 
disability ratings, the requirements of 38 C.F.R.               
§ 3.344(a) and (b) must be satisfied."  This regulation 
requires that only evidence of sustained material improvement 
under the ordinary conditions of life, as shown by full and 
complete examinations, can justify a reduction; these 
provisions prohibit a reduction on the basis of a single 
examination.  See Brown, 5 Vet. App. at 417-18.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

The Board notes that the veteran's left anterior tibial 
muscle injury has been rated under Diagnostic Code (DC) 5312.  
Under this section, addressing the anterior muscles of the 
leg (Muscle Group XII), a noncompensable rating is assigned 
for a slight disability, a 10 percent rating is assigned for 
a moderate disability, a 20 percent rating is assigned for a 
moderately-severe disability, and a 30 percent evaluation is 
assigned in severe cases.  See 38 C.F.R. § 4.73, DC 5312.

His left hamstring muscle injury has been rated under DC 
5313, which refers to injuries involving Muscle Group XIII.  
Under this code provision, a slight disability warrants a 
noncompensable rating, a moderate disability warrants a 10 
percent rating, a moderately-severe disability warrants a 30 
percent rating, and a severe disability warrants a 40 percent 
rating.  See 38 C.F.R. § 4.73, DC 5313.

The criteria for the rating of muscle injuries are set forth 
in 38 C.F.R. § 4.56.  The cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement, and disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe. 38 C.F.R. § 4.56(c), 
(d).  For purpose of the present case, the criteria of 
slight, moderate and moderately severe are pertinent.  Under 
the rating criteria:

(1) Slight disability of muscles:

(i) Type of injury.  Simple wound of muscle without 
debridement or infection.

(ii) History and complaint.  Service department 
record of superficial wound with brief treatment 
and return to duty.  Healing with good functional 
results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this 
section.

(iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired 
tonus.  No impairment of function or metallic 
fragments retained in muscle tissue.

(2) Moderate disability of muscles:

(i) Type of injury.  Through and through or deep 
penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.

(ii) History and complaint.  Service department 
record or other evidence of in-service treatment 
for the wound.  Record of consistent complaint of 
one or more of the cardinal signs and symptoms of 
muscle injury as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue 
after average use, affecting of particular 
functions controlled by the injured muscles.

(iii) Objective findings.  Entrance and (if 
present) exit scars, small or linear, indicating 
short track of missile through muscle tissue.  Some 
loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the 
sound side.

(3) Moderately-severe disability of muscles:

(i) Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.

(ii) History and complaint.  Service department 
record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  
Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in 
paragraph (c) of this section and, if present, 
evidence of inability to keep up with work 
requirements.

(iii) Objective findings.  Entrance and (if 
present) exit scars indicating track of missile 
through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive 
evidence of impairment.

38 C.F.R. § 4.56 (2008).

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence clearly 
supports the reduction to the noncompensable level for both 
muscle injuries involving muscle groups XII and XIII.  In 
other words, the evidence used to reduce these ratings 
reflects sustained material improvement under the ordinary 
conditions of life, as shown by a full and complete VA 
examinations performed in August 2004 and February 2007.

Initially, the Board notes that the September 1998 rating 
decision which assigned a 10 percent rating for the left 
hamstring muscle injury (moderate disability) and a 20 
percent rating for the left tibial muscle injury (moderately-
severe disability) was based on findings from a July 1998 VA 
examination report.  The relevant findings in this report 
included 25-percent weakness in the hamstring muscles and 50-
percent weakness in the anterior tibial muscle of the left 
leg.  No other significant findings were reported.  

When examined by VA in August 2004, however, the veteran had 
absolutely no muscle weakness involving his hamstring or 
tibial muscle of the left leg.  The examiner specifically 
noted that neither muscle group had any muscle function loss, 
tendon damage, adhesions, joint or nerve damage, or muscle 
herniation.  The examiner then reiterated that the veteran 
had good muscle strength in muscle groups XII and XIII.  
These findings clearly show a marked improvement since the 
examination performed in July 1998.

This continued improvement was also reflected in a February 
2007 VA examination report.  At that time, the veteran's 
complaints involved low back pain radiating down his left hip 
to the posterior aspect of the leg.  However, he did not 
report any pain in his anterior or posterior thigh muscles.  
A physical examination of the left calf and thigh muscles was 
unremarkable.  Of particular relevance, the veteran's left 
knee demonstrated full range of motion, and the examiner felt 
no tenderness or other problems with the tibial muscles.  The 
examiner also stated that the thigh looked absolutely normal.  
The thigh and calf muscles were noted to be essentially the 
same in circumference, with the left about 2 cm greater than 
the right.  The examination of the left shin was also 
unremarkable, with no evidence of swelling or tenderness.  
These findings continue to show no current disability 
involving muscle groups XII and XIII.

These examination reports, which appear full and complete, 
clearly show evidence of sustained material improvement in 
the veteran's muscle injuries under the ordinary conditions 
of life.  Since the veteran no longer experiences weakness in 
either muscle group, these examination reports provide highly 
probative evidence against the claims for restoration of the 
20 percent and 10 percent ratings for injuries to muscle 
groups XII and XIII, respectively.  

For these reasons, the Board finds that the preponderance of 
the evidence supports the reduction to the noncompensable 
level for the veteran's injuries involving muscle groups XII 
and XIII.  Accordingly, the appeal is denied.

VIII.  Increased Rating for Residuals of 
an Injury to the Left Calcaneal with 
Arthritis of the Left Ankle

The veteran injured his left heel while playing sports in 
service and consequently developed arthritis in his left 
ankle.  As a result, service connection was established for 
residuals of a injury involving the left calcaneal with 
arthritis of the left ankle, for which a 10 percent 
disability rating was assigned.  In April 2004, the veteran 
filed a claim for increased compensation benefits.  

The veteran's left ankle disability has been assigned a 10 
percent rating under DC 5271, for limitation of motion of the 
ankle.  This code provides a 10 percent rating for moderate 
limitation and a 20 percent rating for marked limitation of 
motion of the ankle.  A disability rating greater than 20 
percent is not provided under this diagnostic code.  See 
38 C.F.R. § 4.71a, DC 5271.  

Unfortunately, words such as "moderate" and "marked" are 
not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  However, the Schedule for Rating 
Disabilities also provides some guidance by defining full 
range of motion of the ankle as zero to 20 degrees of 
dorsiflexion and zero to 45 degrees of plantar flexion.  See 
38 C.F.R. § 4.71a, Plate II (2008).   

The evidence shows that the veteran's left ankle disability 
was properly rated at the 10 percent level.  In this regard, 
an August 2004 VA examination report notes that his left 
ankle had essentially full motion, with 20 degrees of 
dorsiflexion and 40 degrees of plantar flexion.  These 
findings show full dorsiflexion and only a 5-degree loss of 
plantar flexion, which clearly do not reflect marked 
limitation of motion.  In short, the evidence does not 
support a finding of marked limitation of motion as required 
for a 20 percent rating under DC 5271.  

The Board also finds that a disability rating higher than 10 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the left 
ankle.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  The August 2004 VA 
examination report showed essentially normal motion of the 
veteran's left ankle, thereby indicating that the 10 percent 
rating had been assigned based on the veteran's complaints of 
painful motion.  Thus, the veteran's pain has been fully 
compensated in the currently assigned 10 percent rating.  The 
VA examiner also noted that pain was only present at extremes 
of motion, thereby indicating that most of the veteran's 
motion was pain free, and that repetitive motion did not 
cause any additional decrease of motion.  Hence, these 
findings provide highly probative evidence against a 
disability rating greater than 10 percent pursuant to 38 
C.F.R. §§  4.40,4.45, and 4.59.  

The Board also finds that no other potentially applicable 
diagnostic code affords the veteran a disability rating 
higher than 10 percent for his left ankle disability.  In 
this regard, there is no evidence that his right ankle is 
manifested by ankylosis (DC 5270 and 5272) or malunion (DC 
5273).  See 38 C.F.R. § 4.71a, DCs 5270, 5272 and 5273 
(2008).  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against a schedular rating 
higher than 10 percent for the veteran's residuals of an 
injury to the left calcaneal with arthritis of the left 
ankle.  And as the preponderance of the evidence is against 
the veteran's claim, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b).  Accordingly, 
the appeal is denied.

The Board also finds that the schedular rating of 10 percent 
is not inadequate, such that the claim should be referred to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation. 38 C.F.R. § 3.321(b)(1).  In other 
words, there is no evidence that the veteran's left ankle 
disability has caused marked interference with employment or 
have required frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

IX.  TDIU

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal. 38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2008).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2008).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(b) (2008).

The record reflects that the veteran perfected an appeal of 
an October 2004 rating decision that denied, inter alia, 
entitlement to a TDIU.  Thereafter, the veteran indicated at 
his October 2007 hearing that he wished to withdraw his 
appeal with respect to this claim.  The Board finds that this 
statement qualifies as a valid withdrawal of the issue of 
entitlement to a TDIU.  See 38 C.F.R. § 20.204.  Accordingly, 
this claim will be dismissed.


ORDER

Service connection for migraine headaches is granted. 

Service connection for a left elbow disorder is denied.

The petition to reopen the claim for service connection for 
arthritis of the right elbow is denied.

The petition to reopen the claim for service connection for 
residuals of a right foot injury is denied.

The petition to reopen the claim for service connection for a 
low back strain is denied.

The veteran's disability due to weakness of the left anterior 
tibial muscle (muscle group XII) was properly reduced to the 
noncompensable level, effective April 1, 2005.

The veteran's disability due to weakness of the left 
hamstring muscle (muscle group XIII) was properly reduced to 
the noncompensable level, effective April 1, 2005.

A disability rating higher than 10 percent for residuals of 
an injury to the left calcaneal with arthritis of the left 
ankle. 

The appeal of the denial of a total disability rating based 
on individual unemployability is dismissed.  




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


